Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION

1.	This is in response to amendment filed on 11/11/2022 in which claims 1-37 are presented for examination.
				  (3) Status of Claims
2.	Claims 1-37 are pending, of which claims 1, 11 and 13 are in independent form.

Response to Arguments
3.	Applicant's amendment filed on 11/11/2022 has been fully considered but they are not 

persuasive.  Applicant’s amendment to the independent claim significantly changes the scope of the 

invention as a whole.  

While the amendments as presented do not present allowable subject matter, in the interest of compact prosecution, examiner feels that a further interview may help to expedite prosecution of the application.  Examiner is available for an interview at Applicant's convenience at the number below should Applicant wish to discuss the case further.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims 1-37 are rejected under 35 U.S.C 103 as being unpatentable over Wang (US PG Pub 2018/0075034) published on March 15, 2018 in view of Filev (US PG Pub 2014/0113596) published on April 24, 2014.

	As per claim 1 and 13, Wang teaches A method for reordering a plurality of social media feed items, the method comprising: 
	receiving, by a control circuitry on a user device, the plurality of the social media feed items, wherein the plurality of social media feed items having a defined sequential order for display in a social media feed(fig3A-C, 5A Para[0003][0078][0080-0081] discloses online content feed item displayed in a sequence.  several users of the online system recently interacted with the content item 405 (e.g., shared the content item 405 with their friends, liked the content item 405, or commented on the content item 405). It is obvious to one with ordinary skill in the art that content is a part of social media, as taught by Wang);
	and generating for display, using the control circuitry, the one or more social media feed items in the social media feed in the new order(Para[0078][0081-0086] fig 4A-F. 5A-C online content feed item redisplay in a new order, as taught by Wang).
Wang does not explicitly teach detecting, by the control circuitry, a presence of an additional user in proximity to the user device; in response to the detection of the presence of the additional user in proximity to the user device, automatically reordering, by the control circuitry, one or more of the social media feed items in a new order for display;
	On the other hand, Filev teaches detecting, by the control circuitry, a presence of an additional user in proximity to the user device(fig 3-4 Para[0038][0040] shows multiple user in a close proximity of a user, as taught by Filev); in response to the detection of the presence of the additional user in proximity to the user device, automatically reordering, by the control circuitry, one or more of the social media feed items in a new order for display(fig 3-4 Para[0003][0038-0040] message thread is reordered based on proximity presence of a user e.g. Jane Doe was closest to the User (who is treated as the owner of electronic device 408 for purposes of this example), the message thread 404 associated with her is given the highest priority (i.e., ordered at the top of the stack of message threads), as taught by Filev);
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wang invention with the teaching of Filev because doing so would result in increased efficiency by displaying information listing each message thread associated with each contact in a particular order based on the priority values associated with those message threads.

As per claim 11, Wang teaches A method for reordering a plurality of social media feed items, the method comprising: 
causing, using a server, a social media application to be implemented on a client device, the social media application configured to: 
receive social media feed items(fig3A-C, 5A Para[0051][0003][0078][0080-0081] discloses receives online content feed item displayed in a sequence.  several users of the online system recently interacted with the content item 405 (e.g., shared the content item 405 with their friends, liked the content item 405, or commented on the content item 405). It is obvious to one with ordinary skill in the art that content is a part of social media, as taught by Wang); 
cause the client device to display the social media feed items(fig3A-C, 5A Para[0003][0078][0080-0081] discloses online content feed item displayed in a sequence.  several users of the online system recently interacted with the content item 405 (e.g., shared the content item 405 with their friends, liked the content item 405, or commented on the content item 405). It is obvious to one with ordinary skill in the art that content is a part of social media, as taught by Wang); and 
Wang does not explicitly teach 
detect presence of an additional user in proximity to the client device; and in response to the detecting, automatically reorder the social media feed items at the client device.
On the other hand, Filev teaches detect presence of an additional user in proximity to the client device(fig 3-4 Para[0038][0040] shows multiple user in a close proximity of a user, as taught by Filev); and in response to the detecting, automatically reorder the social media feed items at the client device(fig 3-4 Para[0003][0038-0040] message thread is reordered based on proximity presence of a user e.g. Jane Doe was closest to the User (who is treated as the owner of electronic device 408 for purposes of this example), the message thread 404 associated with her is given the highest priority (i.e., ordered at the top of the stack of message threads), as taught by Filev);
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wang invention with the teaching of Filev because doing so would result in increased efficiency by displaying information listing each message thread associated with each contact in a particular order based on the priority values associated with those message threads.

Claim 2 and 14 (cancelled)

As per claim 3 and 15, the combination of Wang and Filev teaches wherein the reordering comprises: placing the ne or more of the social media feed items among the plurality of social media feed items at top of the new order(Para[0078][0081-0086] fig 4A-F, 5A-C e.g. feed 405 at the top, as taught by Wang).

As per claim 4 and 16, the combination of Wang and Filev teaches wherein the reordering comprises: placing the one or more of the social media feed item adjacent to a social media feed item currently being displayed on the user device(fig 4A-C and 5A-C displays content next to each other, as taught by Wang).

Claim 5 and 17 (cancelled)

As per claim 6 and 18, the combination of Wang and Filev teaches wherein a priority is assigned to each of the plurality of the social media feed items (Para[0003-0008], as taught by Filev).

As per claim 7 and 19, the combination of Wang and Filev teaches wherein the reordering the one or more social media feed items in a new order for display comprises 
rearranging the defined sequential order of the social media feed items for display based on the priority assigned to each of the plurality of social media feed items (Para[003-008[0039-0041] rearranges the order of the content item based on assigned priority, as taught by Filev).

As per claim 8 and 20, the combination of Wang and Filev teaches displaying at least some of the plurality of social media feed items in the defined sequential order prior to displaying the one or more social media feed items in the social media feed in the new order(fig 4 content being in a sequential order, as taught by Filev).

Claim 9 and 10 (cancelled)

As per claim 12, the combination of Wang and Filev teaches further comprising: 
transmitting, using one of a plurality of servers, to the client device implementing the social media application, the plurality of social media feed items, wherein the plurality of social media feed items have a defined sequential order for display in a social media feed of the social media application at the client device(fig 4 discloses sequential messages between user displayed in a device, as taught by Filev).

Claim 21-34 (cancelled)

	As per claim 35-37, the combination of Wang and Filev teaches wherein: the feed is 

scrollable(Para[0029] user scroll through content items for viewing, as taught by Wang), 

and the automatically reordering comprises moving a social media feed item that was previously scrolled 

through to the top of the new order for display(fig3A-C, 5A Para[0003][0069][0078][0080-0081] discloses user scroll through content for viewing.  several users of the online system recently interacted with the content item 405 (e.g., shared the content item 405 with their friends, liked the content item 405, or commented on the content item 405). It is obvious to one with ordinary skill in the art that user could scroll the content before the interaction with content e.g. 405, which triggered the reordering of the content items, as taught by Wang).

						Conclusion
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Friday, December 16, 2022